Order unanimously reversed on the law without costs and motion denied. Memorandum: " 'Resettlement’ connotes the revising of the order to make it respond to the decision” (Siegel, NY Prac § 250, at 308). "Resettlement of an order is a procedure designed solely to correct errors or omissions as to form, or for clarification. It may not be used to effect a substantive change in or to amplify the prior decision of the court” (Foley v Roche, 68 AD2d 558, 566; see also, Wilcox v County of Onondaga, 132 AD2d 984). Here, pursuant to defendant’s motion to resettle an order in a declaratory judgment action, the court determined the method by which plaintiff must exercise his options to purchase additional life insurance. That was error. Because that issue was not litigated in the original declaratory judgment action, it was not properly determined on a motion to resettle. (Appeal from order of Supreme Court, Monroe County, Cornelius, J.—enforce prior judgment.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.